Title: From George Washington to Gouverneur Morris, 7 July 1790
From: Washington, George
To: Morris, Gouverneur



Dear Sir,
New York, July 7th 1790.

This letter will be short—The intention of it being little more than to acknowledge the receipt of your several favors from London, dated the 7 and 13 of April and 1 and 2 of May, on the business which had been entrusted to you of a public nature; and of your other letters of the 12. of April and 3 of May, which more immediately related to my private concerns. Permit me to thank you, my good Sir, for the attention you have paid to the

latter; and as far as your intercourse with the british Ministry had then gone to assure you of my entire approbation of your conduct with respect to the former.
I shall await the answer which your address of the 30 of April will extort from the Duke of Leeds (if he does not mean to be silent) before I shall write to you more fully on that head.
If the Artizan in France can recollect the form of the surtout which you sent to me, it will be convenient for me, notwithstanding my late countermand, to be furnished with two more plateaux—Those I already have are found upon trial insufficient for my present table, and are besides too short to receive the ornaments which accompanied, and were designed for them without being crouded—That he may have some data for his government I will add that the Plateaux [(]which have been sent me) are two feet in dimensions across way the table and eighteen inches in the other direction from edge to edge, where they join, English measure. I am dear Sir, &ca

G. Washington

